                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RANDALL JENNINGS,

                              Petitioner,                         OPINION and ORDER
        v.
                                                                       15-cr-138-jdp
 UNITED STATES OF AMERICA,                                             18-cv-802-jdp

                              Respondent.


       On June 4, 2019, I denied Randall Jennings’s motion for postconviction relief under 28

U.S.C. § 2255. Dkt. 9. Jennings challenged the sentence he received after being convicted of

being a felon in possession of a firearm on the grounds that (1) trial counsel was ineffective by

failing to argue that Jennings’s prior convictions could not be used as predicate offenses under

the Armed Career Criminal Act, 18 U.S.C. § 924(e), because Jennings was not represented by

counsel during the underlying criminal proceedings; (2) appellate counsel was ineffective

because she filed a petition for certiorari before the United States Supreme Court, rather than

seeking en banc review by the Court of Appeals for the Seventh Circuit; and (3) his 1992

Minnesota simple robbery conviction is not a violent felony because he was convicted only of

“aiding and abetting” simple robbery. I concluded that none of Jennings’s arguments had merit.

       Now Jennings as filed a motion to alter or amend the judgment under Rule 59 of the

Federal Rules of Civil Procedure, arguing that I erred in rejecting his third argument about his

simple robbery conviction. Dkt. 11. To prevail on a Rule 59(e) motion, Jennings must “clearly

establish” (1) that the court committed a manifest error of law or fact; or (2) that newly

discovered evidence precluded entry of judgment. Blue v. Hartford Life & Acc. Ins. Co., 698 F.3d
587, 598 (7th Cir. 2012). But Jennings does not rely on any newly discovered evidence, and

he has not met his burden to show a manifest error of law or fact.

        Instead, Jennings repeats his argument that he was charged and convicted with aiding

and abetting simple robbery, under Minn. Stat. § 609.05, and was not charged or convicted of

simple robbery under Minn. Stat. § 609.24. But he has no evidence to support his argument.

As I explained previously, according to online court records and the presentence investigation

report, Dkt. 25 in 15-cr-138-jdp, at 17, the judgment of conviction from the 1992 case states

that Jennings was convicted after pleading guilty to violating Minn. Stat. § 609.24, “simple

robbery.” Jennings has not submitted any evidence showing that he was charged or convicted

of violating any statute besides § 609.24.

        Jennings argues that he “aided and abetted” the robbery, but that he did not commit

the robbery at issue. He says an acquaintance of his committed the robbery without any

warning to Jennings. But as the Court of Appeals for the Seventh Circuit explained, “[t]he facts

underlying Jennings’ prior convictions are irrelevant.” United States v. Jennings, 860 F.3d 450,

451 (7th Cir. 2017), cert. denied, 138 S. Ct. 701 (2018). Jennings’s conviction for simple

robbery qualifies as a violent felony because the simple robbery statute, § 609.24, “has as an

element the use, attempted use, or threatened use of physical force against the person of

another.” Id. at 453. Because Jennings pleaded guilty and was convicted of violating § 609.24,

his simple robbery conviction was properly counted as a violent felony for purposes of the

ACCA.

        Because Jennings has failed to identify any error or new evidence that undermines the

judgment, I will deny Jennings’s motion to alter or amend the judgment. Because he has failed




                                               2
to identify any violation of his constitutional rights, I will not grant Jennings a certificate of

appealability from this order.



                                            ORDER

       IT IS ORDERED that:

       1. Randall Jennings’s motion to alter or amend the judgment, Dkt. 11, is DENIED.

       2. Jennings is DENIED a certificate of appealability. He may seek a certificate from
          the court of appeals under Fed. R. App. P. 22.

       Entered July 23, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                3
